DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14 – 26 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 – 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2010/0266430).
Regarding Claim 14:
Shimizu teaches a compressor for an intake section of an internal combustion engine of a motor vehicle, comprising: an electric motor (9) which has a stator (9b) and a rotor (9a), wherein the rotor is drivable by the stator and is rotatable about an axis of rotation relative to the stator; and an impeller (5) which is drivable by the rotor to compress air which is flowable through the intake section (31) and which is to be supplied to a combustion chamber (paragraph 0049) of the internal combustion engine; wherein the rotor is a brushless external rotor (paragraph 0055) such that at least one length region of the stator is disposed in at least one length region of the rotor (Fig 4).
	Regarding Claim 15:
Shimizu teaches the stator has a plurality of coils (38) which are supplyable with electric current.
	Regarding Claim 16:
		Shimizu teaches the rotor has a plurality of magnets (9a, paragraph 0056).
	Regarding Claim 17:
Shimizu teaches the rotor is at least partially accommodated in a housing (7) and is mounted rotatably on the housing via a bearing device (7b).
	Regarding Claim 18:
Shimizu teaches the bearing device has at least one plain bearing (21) and/or at least one ceramic rolling bearing.
	Regarding Claim 19:

	Regarding Claim 20:
Shimizu teaches the impeller has an air duct (via 31) which leads at a first end into the first receiving chamber and at a second end into the second receiving chamber and wherein via the air duct air from the first receiving chamber is conductable into the second receiving chamber such that the bearing device is coolable by the air (Fig 4).
	Regarding Claim 21:
Shimizu teaches the air duct is configured to compress air flowing through the air duct (Fig 4).
	Regarding Claim 22:
Shimizu teaches a wall region (12) of the housing outwardly adjoining the opening in a radial direction of the electric motor and a partial region (7c) of an impeller back of the impeller, which partial region faces the wall region, bound a guide duct wherein via the guide duct at least some of the air from the first receiving chamber is conductable to the opening and through the opening (Fig 4).
Regarding Claim 23:
Shimizu teaches the impeller is configured to convey air through the guide duct and to compress air flowing through the guide duct (paragraph 0049).
	Regarding Claim 24:
Shimizu teaches the housing has a first outer circumference in a first length region having the first receiving chamber and has a second outer circumference which is smaller than the first outer circumference in a second length region having the second receiving chamber (Fig 4).
	Regarding Claim 25:
Shimizu teaches an internal combustion engine for a motor vehicle, comprising: a combustion chamber (paragraph 0049); an intake section (31) through which air is flowable and wherein via the intake section air is guidable into the combustion chamber; and a compressor (5) which is disposed in the intake section, wherein the compressor includes: an electric motor (9) which has a stator (9b) and a rotor (9a), wherein the rotor is drivable by the stator and is rotatable about an axis of rotation relative to the stator; and an impeller (5) which is drivable by the rotor; wherein the rotor is a brushless external rotor (paragraph 0055) such that at least one length region of the stator is disposed in at least one length region of the rotor (Fig 4).
	Regarding Claim 26:
		Shimizu teaches a motor vehicle (paragraph 0055).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747